Opinion filed January 26, 2017




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-16-00162-CR
                                     ___________

                  BRIAN IDELL TENNISON, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 220th District Court
                            Comanche County, Texas
                     Trial Court Cause No. CCCR-07-03009


                      MEMORANDUM OPINION
      Appellant, Brian Idell Tennison, originally pleaded guilty to the third-degree
felony offense of unlawful possession of a firearm by a felon. Pursuant to the terms
of the plea agreement, the trial court convicted Appellant, assessed his punishment,
and placed him on community supervision for five years. The State subsequently
filed a motion to revoke Appellant’s community supervision. At the revocation
hearing, Appellant pleaded true to four of the five allegations contained in the State’s
motion to revoke. The trial court found the four allegations to be true, revoked
Appellant’s community supervision, and imposed the original punishment of
confinement for five years and a $1,000 fine. We dismiss the appeal.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that no
arguable issues exist in this appeal. Counsel has provided Appellant with a copy of
the brief, a copy of the motion to withdraw, a copy of the reporter’s record, and a
copy of the clerk’s record. Counsel also advised Appellant of his right to review the
record and file a response to counsel’s brief. Appellant has not filed a pro se
response.1
         Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision. Moses v. State, 590 S.W.2d 469, 470


         1
          This court granted Appellant thirty days in which to exercise his right to file a response to counsel’s
brief.

                                                        2
(Tex. Crim. App. [Panel Op.] 1979). Furthermore, absent a void judgment, issues
relating to an original plea proceeding may not be raised in a subsequent appeal from
the revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86
(Tex. Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App.
[Panel Op.] 1978). Based upon our review of the record, we agree with counsel that
no arguable grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


January 26, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3